Bloodworth, J.
The judgment from which plaintiff in error appealed is as follows: “I have carefully reviewed the entire *262record, and I am of the opinion that the evidence authorized the finding and award of the industrial commission. Accordingly, the award and judgment of the industrial commission are affirmed.” In Maryland Casually Co. v. England, 160 Ga. 810 (129 S. E. 75), the 1st headnote is as follows: “Upon an appeal to the superior court from any final award or any other final decision of the industrial commission, the findings of fact made by the commission within its power are, in the absence of fraud, conclusive.” In the opinion (p. 812), Justice Hines says: “The design of the workmen’s compensation act is- to furnish a speedy, inexpensive, and final settlement of the claim of injured employees. The act abhors and shuns protracted and complicated litigation over the facts of any case. Conners’ Case, 121 Me. 37 (115 Atl. 520); Gravitt v. Georgia Casualty Co., 158 Ga. 613, 616 (123 S. E. 897). For this reason the act makes the finding of the industrial commission upon the facts final and conclusive. The finding of that body upon the facts can not be reviewed in the superior court, if there is evidence to support its finding. Such finding can not be reviewed in the appellate court. The finality of a finding of the industrial commission upon the facts of a case is conclusive and binding upon all the courts.” An examination of the evidence in the present case shows that there is evidence to support the finding of the industrial commission. The judge of the superior court did not err in his order affirming that finding, and under the foregoing ruling of the Supreme Court the finding can not be reviewed in the appellate courts.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.